DETAILED ACTION
1.          Claims 2-21 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 8,526,376, 8,897,250, 9,014,132, and 10,419,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.          Claims 2-21 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: 

           United States Patent Application Publication 2007/0258540 A1 to Ratasuk et al (hereinafter “Ratasuk”), in view of non-patent literature document “Search Space Definition for L1/L2 Control Channels”, R1-073373 to Motorola (hereinafter “'373”), and further in view of non-patent literature document “Relation between UL ACK/NACK and DL CCE” R1-074063 to Huawei (hereinafter “‘063”) discloses the following:
           Ratasuk discloses a method comprising:     deciding a resource index of a uplink control channel to which a response signal to downlink data is mapped (Corresponds to a resource on which the UE is to respond, described in [0031], [0033] of Ratasuk, a resource unit which the UE is informed of via a downlink control channel, 122 (Figure 1).); and     determining a sequence, which is used for the response signal, from the resource index of the uplink control channel (Ratasuk: [0035-0036]; described as a CAZAC (constant Amplitude Zero Auto-Correlation) sequence utilized for uplink transmissions of ACK/NACK messages being sent from the UE.).
            Although Ratasuk explicitly discloses determining uplink channel resources and embodiments of the invention may be utilized in a 3GPP communication system (Ratasuk: [0003] and [0029]), Ratasuk is not explicit with regards to consecutive control channel elements (CCE).
            In a similar field of endeavor, particular to 3GPP communications and assigning uplink and downlink resources, ‘373 discloses what is well-known in the art (‘373: Introduction, page 1). ‘373 discloses a downlink control channel is allocated to one or several consecutive control channel element(s) (CCE(s)) in a search space (‘373: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces), the resource index of the uplink control channel is decided based on the CCE(s) (‘373: sections 3 through 4, pages 3-5; describes the number of CCEs to be determined for the UL. Also Annex C, 14; describes the UL is assigned search space (comprising CCEs) based on PUCCH #.), to which the downlink control channel is allocated (‘373: Introduction, page 1, 2nd ¶; describes CCEs of a control region formed of smaller sets designated for PDCCH candidate search spaces).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus as disclosed by Ratasuk to include the control channel elements to determine uplink resources, in view of ‘373, since both are concerned with allocating resources in a 3GPP communication system. This provides the benefit of limiting the search scope without sacrificing system performance (‘373, Introduction, 2nd ¶).
            The combination of similar endeavor does not expressly disclose in detail the aggregation size of CCEs.
            In a similar field of endeavor, particular to uplink/downlink resource allocation in 3GPP, ‘063 discloses what is well-known in the art (‘608: Introduction). ‘063 discloses the downlink channel is comprised of CCEs that are defined by starting on a CCE with a CCE number (‘063: page 1, section 2; CCEs per PDCCH is dynamic, section 3, page 2, items 1-2; discloses the PDCCH size threshold divided into two groups and start mapping with the CCE index number 1), which depends on both a total number of CCEs in a subframe and the aggregation size (‘063: page 2, section 3; describing the total number divided into two groups and sorting the first group according to size.), and at least part of the search space for the each aggregation size is comprised of CCEs with consecutive CCE numbers (‘063: see Figure 2 with increasing order of consecutive CCE numbers).
            Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the terminal apparatus according to Ratasuk in view of '373 to include the downlink channel comprising consecutive CCEs, in further view of '063, since all are concerned with uplink/downlink resource signaling. This provides the apparatus with the benefit of improving uplink spectrum efficiency by reducing the resource waste (‘063: Introduction).
            However, the art of record does not expressly disclose determining an uplink channel resource index associated with the number of the first CCE used for transmission of the downlink control channel based on the one or more CCEs, the uplink channel resource index having an association with a first uplink channel transmission spreading sequence and a second different uplink channel transmission spreading sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 2, 2021